                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF NEBRASKA

RYAN MCCOY, on behalf of himself and all
others similarly situated;
                                                                        8:19CV57
                      Plaintiff,

        vs.                                                  SECOND AMENDED FINAL
                                                               PROGRESSION ORDER
RICHARD L. JOHNSON, TISHA M. DEMING,
MIDWEST MINOR MEDICAL, P.C., and
CORPORATE BILLING SOLUTIONS, LLC,

                      Defendants.


       THIS MATTER is before the Court on the parties’ Joint Stipulation to Extend Progression
Deadlines. (Filing No. 62.) The Motion is granted. Accordingly,

         IT IS ORDERED that the provisions of the Court's earlier progression orders remain in
effect, and in addition to those provisions, the following shall apply:

       1)     Plaintiff shall file its Motion for Class Certification on or before March 20, 2020.

       2)     The deadline for Defendant Midwest Minor Medical, P.C. to Answer Plaintiff’s
              Amended Complaint (Filing No. 41) is March 27, 2020.

       3)     The deadline for Midwest Minor Medical, P.C. and Corporate Billing Solutions,
              LLC to respond to Plaintiff’s discovery requests is March 27, 2020.

       4)     The deadline for completing written discovery under Rules 33, 34, and 36 of the
              Federal Rules of Civil Procedure is May 27, 2020. Motions to compel discovery
              under Rules 33, 34, and 36 must be filed by June 5, 2020

              Note: A motion to compel, to quash, or for a disputed protective order shall not be
              filed without first contacting the chambers of the undersigned magistrate judge to
              set a conference for discussing the parties’ dispute.

       5)     The deposition deadline is August 31, 2020.

       6)     The parties shall comply with all other stipulations and agreements recited in their
              Rule 26(f) planning report that are not inconsistent with this order.

       7)     All requests for changes of deadlines or settings established herein shall be directed
              to the undersigned magistrate judge, including all requests for changes of trial dates.
              Such requests will not be considered absent a showing of due diligence in the timely
       progression of this case and the recent development of circumstances, unanticipated
       prior to the filing of the motion, which require that additional time be allowed.

Dated this 16th day of March, 2020.

                                            BY THE COURT:

                                            s/ Susan M. Bazis
                                            United States Magistrate Judge
